Per Curiam,
The issue here was purely one of fact and for the jury, and having been properly submitted, the verdict and judgment will not be disturbed. The only error assigned is that the charge of the court was inadequate, misleading and erroneous. We have examined the charge with care and do not agree with the appellant that the objection is well taken. The charge as a whole adequately and correctly presented the case to the jury, and the verdict is amply supported by the evidence.
Judgment affirmed.